Case: 14-50385      Document: 00512938761         Page: 1    Date Filed: 02/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-50385
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        February 18, 2015
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

JOSHUA JERMAINE LOVETT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:03-CR-59


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Joshua Jermaine Lovett appeals the sentence imposed following the
revocation of his prior terms of supervised release. He contends that the above-
guidelines sentence is plainly unreasonable because it was greater than
necessary to satisfy the sentencing goals set forth in 18 U.S.C. § 3553(a).
Specifically, Lovett argues that the sentence exceeded the punishment
required to reflect the seriousness of his breach of trust and failed to account


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50385    Document: 00512938761     Page: 2   Date Filed: 02/18/2015


                                 No. 14-50385

for his substance abuse problems, the support of his family, his vow not to get
in trouble again, and the serious charges he faced in state court. Because he
did not object to the reasonableness of his sentence after it was imposed, our
review is limited to plain error. See United States v. Whitelaw, 580 F.3d 256,
259-60 (5th Cir. 2009).
      The record reflects that the district court considered the recommended
imprisonment range of 6 to 12 months, the 24 and 60-month statutory
maximum terms of imprisonment, the nature and circumstances of Lovett’s
supervised release violations, Lovett’s substance abuse problems, the
probation officer’s prior efforts to help Lovett during the supervised release
term, Lovett’s pending state charges, and Lovett’s request that he not be
sentenced to an additional term of supervised release.       The district court
ultimately concluded that concurrent terms of 24 months of imprisonment on
Counts One and Three and an additional 36-month term of supervised release
on Count Three was appropriate based on the circumstances of the case and
the § 3553(a) factors.     We have routinely upheld revocation sentences
exceeding the recommended range, even where the sentence is the statutory
maximum.     United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013).
Although sentences should be based on individualized assessments of the facts
in each case, Gall v. United States, 552 U.S. 38, 50 (2007), there is nothing in
the record to indicate that Lovett’s case presents an exception to this general
rule. Because Lovett has failed to show that his revocation sentence is plainly
unreasonable or plainly erroneous, see id. at 326, 332-33, the district court’s
judgment is AFFIRMED.




                                       2